GLD-094                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-4252
                                      ___________

                                    JODY K. BUTTS,
                                             Appellant

                                            v.

  RYAN HYDE, Assistant Director BVRS, OVR, Department of Labor and Industry;
 Mrs. Z MORRIS; SUSAN NEWCOMER; MARGARET MCKENNA, CAP Advocacy
                  ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            (D.C. Civil No. 1-11-cv-00597)
                     District Judge: Honorable John E. Jones III
                     ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 20, 2012

     Before: FUENTES, GREENAWAY, JR., AND STAPLETON, Circuit Judges

                            (Opinion filed: January 31, 2012)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Jody Butts appeals the District Court’s order dismissing her complaint for failure

to state a claim. For the reasons below, we will affirm the District Court’s judgment.



                                            1
       The procedural history of this case is well known to the parties, set forth in the

District Court’s memorandum order, and need not be discussed at length. Briefly, Butts

filed a complaint in the District Court. The Magistrate Judge concluded that the

allegations in the complaint failed to state a claim and gave Butts the opportunity to

amend her complaint. Butts did not file an amended complaint. The Magistrate Judge

then issued a Report and Recommendation in which he concluded that Butts had not

supported her conclusory claims of discrimination with any factual allegations: she had

not explained how any defendant discriminated against her. The District Court adopted

the Report and Recommendation and dismissed the complaint for failure to state a claim.

Butts filed a document which was construed as a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. In order to state a claim, a plaintiff

must make sufficient factual allegations to allow a court to “draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 129
S. Ct. 1937, 1949 (2009). It is not enough for a plaintiff to offer only conclusory

allegations or a simple recital of the elements of a claim. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007). In the section of the complaint for the statement of

the claim, Butts wrote:

       Discrimination of my Disabilitie
       and My Age - Work - Performance
       Keep me out work for a year ½
       For Medical Records - Granted twice with
       with Funding NEVER - Gotten. Extra

For the relief requested, Butts wrote:

       There the only Place

                                              2
       you Can get funding in York PA.
       For, having Disabilitie. And, Councelor
       keep being Degrading. Legal Aide
       Attorney been Working with them
       Also Carolyn Sexton. 1 ½ Also

Butts attached over two hundred pages of documents to her complaint. From these

documents and her other District Court pleadings, it appears that Butts believes that she is

entitled to monetary assistance from the Office of Vocational Rehabilitation (OVR) to set

up her own small business. The OVR determined that Butts was not eligible for such

assistance. Butts asserted that she was discriminated against on the basis of her age, race,

and mental disabilities.

       We agree with the District Court that Butts has failed to state a claim. She has

made no factual allegations that would support a finding that any of the defendants

discriminated against her. Her conclusory allegations that the defendants acted

unlawfully are insufficient. Twombly, 550 U.S. at 555.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




                                             3